DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, to clarify that the rim protector is constituted by the annular protrusion (otherwise it is not clear what is encompassed by the term “rim protector” other than the annular protrusion) and to provide proper antecedent basis for the tire maximum width portion in new claim 6 (the tire maximum width portion does not exist without both sidewalls and both bead regions, see specification paragraph 0015), applicant should amend the claim such that in line 3 “a bead region” is changed to -- a pair of bead regions -- , in line 4 “a sidewall arranged between the tread region and the bead region” is changed to -- a pair of sidewalls each arranged between the tread region and the respective bead region -- , and in line 5 “formed at the sidewall and which includes” is changed to  -- formed at at least one of the pair of sidewalls and which is constituted by -- .

 	In claim 3, to provide proper antecedent basis applicant should amend the claim such that in lines 2-3 “at least three of the recesses are in one group, and mutually adjacent pairs of the recesses within each of the groups” is changed to -- three of the at least two recesses are in one group, a plurality of the groups are arranged with uniform spaces therebetween in the tire circumferential direction, and mutually adjacent pairs of the recesses within each of the groups -- .
 	In claim 6, to provide proper antecedent basis applicant should amend the claim such that in lines 1-2 “the sidewall has a sidewall portion with a width in the tire width direction being maximized” is changed to -- the tire has a maximum width portion -- and in line 3 “the sidewall portion” is changed to -- the tire maximum width portion -- .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/703,108 (earlier filed application) in view of Japanese Patent Application 2003-146026 A already of record. It is notoriously well known that sloping the sides of such annular protrusions is a suitable construction for rim protectors, as evidenced for example by JP ‘026 (embodiments of Figures 1-4, translation); it would therefore have been obvious to one of ordinary skill in the art to combine the features of the copending dependent claims and to provide such sloped sides in the above tire notoriously well known to be suitable for rim protectors (the instant claim language does not yet distinguish over the above combination). As to claim 6, it is notoriously well known to provide such rim protectors close .
This is a provisional nonstatutory double patenting rejection.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/703,108 (earlier filed application) in view of Japanese Patent Application 2003-146026 A already of record as applied to claims 1-3 and 6 above, and further in view of Ebiko. This reference is combined for the reasons set forth in paragraph 6 of the Office action mailed March 30, 2021.
This is a provisional nonstatutory double patenting rejection.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/703,108 (earlier filed application) in view of Japanese Patent Application 2003-146026 A already of record as applied to claims 1-3 and 6 above, and further in view of Japanese Patent Application 2015-30420 A. This reference is combined for the reasons set forth in paragraph 7 of the Office action mailed March 30, 2021.
 	This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             January 11, 2022